DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 07/12/2022. Claim objection has been withdrawn. Claims 3 and 12 have been cancelled. 
This Office Action contains a New Grounds of Rejection. Since this new ground of rejection did not result from an amendment to the claims, this Office Action is being made to non-final to afford the Applicant the opportunity to respond to the new grounds of rejection. Claims 1-2, 4-11, and 13-14 remain pending for consideration on the merits. 
Claim Objections
Claim 13 is objected to because of the following informality: claim 13 states “a part of the liner” which lacks antecedent basis and is interpreted to recite –the part of the liner--. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-2, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170284724 A1, referred to as Lee ‘724) in view of Lu et al (CN 105115218 A), Zhang et al (CN 104792085A, referred to as Zhang ‘085) and in further view of Jacobs (US 3893307 A).
Regarding claim 1, Lee ‘724 teaches an air supply system  (cool air generator 50) for a refrigerator (refrigerator 1), an air supply assembly (50) comprising: an air duct cover plate (first plate 52a) which defines an air supply space (first flow path 53a) together with a refrigerator liner (with the backside of cool air generating area 21a) and is configured to isolate the air supply space (first flow path 53a) from the storage space (21b) in the compartment of the refrigerator (figure 2), and a centrifugal wind wheel (first blow fan 55a) which is arranged in the air supply space (figure 2), axially sucks air in (figure 2) and blows out the air to a peripheral side (paragraph 0092), wherein the air duct cover plate (first plate 52a),; wherein the air supply assembly (50) is configured to be located on the rear side of a lower part of the compartment (figure 2), and an airflow channel (first flow path 53a) is arranged above the air supply assembly (figure 2); an evaporator is arranged in the airflow channel (51 is located in 53a, figure 2), and the airflow channel (first flow path 53a) is provided with an air supply port (52e, figure 2) for supplying air to the storage space (paragraph 0092); and the centrifugal wind wheel (55a) is configured to enable the air to accelerate upward (paragraph 0092) and flow into the airflow channel (first flow path 53a) and flow to the air supply port (52e, figure 2) through the evaporator (figure 5), 
Lee ‘724 teaches the invention as described above but fail to teach wherein the evaporator is arranged above the centrifugal wind wheel and is configured to exchange heat with the air flowing through the evaporator.
However, Applicant has not disclosed that having “wherein the evaporator is arranged above the centrifugal wind wheel and is configured to exchange heat with the air flowing through the evaporator” does anything more than produce the predictable result of utilizing the evaporator as a means to exchange heat and blowing the cool air upwards towards the compartments. Since it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify fan and evaporator of Lee ‘724 and meet the claimed limitations in order to provide the predictable results of utilizing the evaporator as a means to exchange heat and blowing the cool air upwards towards the compartments.
Lee ’724 teaches the invention as described above but fail to teach a plurality of air return ports for allowing the air in the storage space to enter the air supply space; and the centrifugal wind wheel abuts against the inner side of the air duct cover plate and is configured to suction air in from the rear side so as to draw the air entering the air supply space via the air return ports in from the rear side of the centrifugal wind wheel,
However, Lu teaches plurality of air return ports (air return layers 221 and 222) for allowing the air in the storage space to enter the air supply space ; and the centrifugal wind wheel (fan 4) abuts against the inner side of the air duct cover plate (abutting against the inner side of cover plate 2) and is configured to suction air in from the rear side (fan 4 is configured to suction air from return layers 221 and 222) so as to draw the air entering the air supply space (via first passage 121 and second passage 122, figure 1) via the air return ports (air is drawn in from air return layers 221 and 222) in from the rear side of the centrifugal wind wheel (rear side of fan 4, figure 1).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the cover in the combined teachings to include a plurality of air return ports for allowing the air in the storage space to enter the air supply space; and the centrifugal wind wheel abuts against the inner side of the air duct cover plate and is configured to suction air in from the rear side so as to draw the air entering the air supply space via the air return ports in from the rear side of the centrifugal wind wheel in view of the teachings of Lu to provide a method to continuously provide cool air to the storage space and for an efficient air circulation effect.
The combined teachings teach the invention as described above but fail to teach wherein the centrifugal wind wheel is configured to axially suck air in from the centrifugal wind wheel and blow out the air upward.
However, Zhang ‘085 teaches wherein the centrifugal wind wheel is configured to axially suck air in from the centrifugal wind wheel and blow out the air upward (centrifugal fan 5 placed within wind chamber 101, sucks air in through air inlet slot 102, 0033 of Zhang ‘085).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air supply assembly in the combined teachings to include wherein the centrifugal wind wheel is configured to axially suck air in from the centrifugal wind wheel and blow out the air upward in view of the teachings of Zhang ‘085 to provide a wind wheel which sucks in sufficient air flow for proper cooling. 
The combined teachings teach the invention as described above but fail to teach a part of the liner located below the evaporator is configured to bend and extend toward the air duct cover plate so as to form a water collecting bottom, and the part of the liner enables the projection of the evaporator in a vertical direction to be in the water collecting bottom.
However, Jacobs teaches a part of the liner (sloped wall 96, figure 3) located below the evaporator (figure 1) is configured to bend and extend toward (via sloped wall 96) the air duct cover plate so as to form a water collecting bottom (collector bottom 110), and the part of the liner enables the projection of the evaporator in a vertical direction to be in the water collecting bottom (evaporator 33 is in a vertical direction above collector bottom 110, as shown on figure 3).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cover in the combined teachings to include a part of the liner located below the evaporator is configured to bend and extend toward the air duct cover plate so as to form a water collecting bottom, and the part of the liner enables the projection of the evaporator in a vertical direction to be in the water collecting bottom in view of the teachings of Jacobs to form a collecting bottom from the liner to drain out excessive water.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein a region of the liner corresponding to the centrifugal wind wheel is configured to protrude outward away from the air duct cover plate so as to increase the air supply space on an air suction side of the centrifugal wind wheel (air duct plate 10 is provided with air inlet groove 102, therefore fan 5 protrudes away from cover plate 20 [0024] of Zhang ‘085).
Regarding claim 9, the combined teachings teach wherein the main part (air duct cover 2, figure 1 of Lu) is provided with at least one air return group, and each air return group comprises the plurality of air return ports (air duct cover 2 comprising of air return layers 221 and 222, 0044 of Lu); the air return group is configured to be located in a region close to a transverse end of the main part (air return groups 22 are located near each other, figure 1 of Lu); and the projections of the plurality of air return ports of the air return group on the air duct cover plate are located outside the projection of the fan volute on the air duct cover plate to provide air return ports (the air return group 22 are located on the rear side of second air return duct 2, which allows the cool air to also pass through opening 113 which is on the bottom of air duct main body 1, figure 1 of Lu).
Further, it is understood, claim 9 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 13, the combined teachings teach the part of the liner located below the evaporator (sloped wall 96, figure 3 of Jacobs) and located above the water collecting bottom (collector bottom 110)  is configured to protrude away from the air duct cover plate (cover plate 2 of Lu) so as to form a water collecting side (where trough 102 is located, as shown on figure 3 of Jacobs); the water collecting bottom (54 of Lee ‘724) is configured to ensure that a side close to the air duct cover plate is higher than a side close to the water collecting side (front fan cover 55c sits higher than the water collecting bottom 54, Lee ‘724), so that water droplets falling on the water collecting bottom flow toward the water collecting side; and the junction of the water collecting side and the water collecting bottom is configured to have an inclination angle (inclined parts 54b and 54c of Lee ‘724) to ensure that a middle location is lower (figure 7 of Lee ‘724) than other locations away from the middle location (figure 7 of Lee ‘724), and the middle location is provided with a drain opening (drain hole 54a of Lee ‘724) for guiding the liquid flowing to the junction to flow out from the drain opening (water collecting member 54 may include a drain hole 54a and inclined parts 54b and 54c extending from both sides of the drain hole, 0094, Lee ‘724).
Further, it is understood, claim 13 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 4-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170284724 A1) in view of Lu et al (CN 105115218 A), Zhang et al (CN 104792085A, referred to as Zhang ‘085), Jacobs (US 3893307 A) and in further view of Zhang et al (CN 104374138, referred to as Zhang ‘138).
Regarding claim 4, the combined teachings teach wherein the air duct cover plate is directly mounted and fixed on the refrigerator liner (0013 of Zhang ‘085)
The combined teachings teach the invention as described above but fail to teach the inner side of the air duct cover plate is provided with a fan volute, and the centrifugal wind wheel is arranged in the fan volute.
However, Zhang ‘138 teaches the inner side of the air duct cover plate (101, paragraph 0026 of Zhang ‘138) is provided with a fan volute (104 of Zhang ‘138), and the centrifugal wind wheel (103 of Zhang ‘138) is arranged in the fan volute (figure 1 of Zhang ‘138).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the air supply assembly of the combined teachings to include the inner side of the air duct cover plate is provided with a fan volute, and the centrifugal wind wheel is arranged in the fan volute in view of the teachings of Zhang ‘138 to achieve high refrigerating efficiency and a low noise air-cooled refrigerator.
Regarding claim 5, the combined teachings teach wherein the fan volute (104 of Zhang ‘138) is formed on the inner side of the air duct cover plate 101, paragraph 0026 of Zhang ‘138)  so as to mount the centrifugal wind wheel (as shown on figure 2 of Zhang ‘138); and the fan volute is configured to be integrally formed with the air duct cover plate (appears to be formed together, as shown on figure 2 of Zhang ‘138).
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, the combined teachings teaches a fan rear cover (rear fan cover 55d, Lee ‘724) which is arranged between the centrifugal wind wheel and the liner and is configured to cover the outside of the centrifugal wind wheel from the rear side (fan rear cover 55d is positioned to the rear of blow fan 55a, therefore covers the rear of fan 55a in respect to the liner, figure 6 of Lee ‘724) wherein the fan rear cover is provided with an air suction port for allowing the centrifugal wind wheel to draw the air from the air supply space in through the air suction port (fan is located to face inlet hole of 55cb so that the air in the storage area 21b flows to the center area of the fan, 0090 of Lee ‘724), and fan rear cover (rear fan cover 55d, Lee ‘724) and the centrifugal wind wheel constitute a centrifugal fan (fan 55a of Lee ‘724).
Further, it is understood, claim 6 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
The combined teachings fail to explicitly teach the fan volute is provided with a locating notch, the fan rear cover is provided with a locating pillar extending forward from the front surface of the fan rear cover, and the locating pillar is inserted into the locating notch when the fan rear cover is mounted on the inner side of the air duct cover plate.
Applicant has not disclosed a fan volute that is provided with a locating notch, the fan rear cover is provided with a locating pillar extending forward from the front surface of the fan rear cover, and the locating pillar is inserted into the locating notch when the fan rear cover is mounted on the inner side of the air duct cover plate does anything more than produce the predictable result of both air duct cover plate and fan rear cover being installed together. Since it has been held that this claim limitation may be reasoned from knowledge generally available to one of the ordinary skill in the art, see MPEP 2144.04 I, it would have been obvious to one having the ordinally skill in the art at the time of invention, to modify the fan rear cover in Lee ‘724 to include an locating pillar and the fan volute in Zhang ‘138 to include an locating notch and meet the claimed limitation in order to provide the predictable results of an locating notch and pillar being assembled together.
Regarding claim 7, the combined teachings teach wherein the fan rear cover (fan rear cover 55, Lee ‘724) is configured to be directly mounted and fixed on the air duct cover plate between the centrifugal wind wheel (mounted and fixed between the external body 11 and evaporator cover 52, Lee ‘724) and the liner (external body 11, Fig 2, Lee ‘724).
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach wherein the air duct cover plate comprises a main part and a guide part (items 51, 52(c) and 55 form the cooling air generator 50 in which component 52(c) acts as an air duct cover plate, figure 2, Lee ‘724), and the fan volute (volute 104, Zhang ‘138) is arranged on the inner side of the main part; the main part is configured to be arranged away from the liner with respect to the airflow channel (component 52 is arranged away from the external body 11, in respect to the cool air generating area 21a, Lee ‘724); and the guide part is configured to bend and extend upward from the top end of the main part and toward the liner to guide the air blown out by the centrifugal wind wheel to flow to the airflow channel (component 52b bends and extends upward (0077 of Lee ‘724) through the storage room 21 by fan 55a, Lee ‘724).
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 14, the combined teachings teach an air supply assembly that includes a refrigerator (air duct structure, 0005 Zhang ‘085), a refrigerator provided with a refrigerator body (box body refrigerator, 0006 Zhang ‘138) comprising at least one compartment wherein the at least one compartment is a refrigerating compartment (refrigerating compartment, 0006 of Zhang ‘138), and the air supply assembly is arranged in the refrigerating compartment. (air duct provided in refrigerating compartment, 0006 of Zhang ‘138).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170284724 A1) in view of Lu et al (CN 105115218 A), Zhang et al (CN 104792085A, referred to as Zhang ‘085), Jacobs (US 3893307 A), Zhang et al (CN 104374138, referred to as Zhang ‘138), and in further view of Simpson et al (US 20160090994 A1).
Regarding claim 10, the combined teachings teach the plurality of air return ports (air return layers 221 and 222 of Lu) of the air return group (air return group 22 of Lu) on the side of the storage space (first and second layers are symmetrically within wind passage, 0046 of Lu).
However, Simpson teaches a plurality of shielding caps (vents 54) which are configured to be respectively arranged above so as to shield the air return ports from the upper side (vents 54 faces downward to shield upper side, figure 5), so that the air in the storage space flows to the inner sides of the shielding caps from bottom to top and enters the air return ports (vents 54 have caps that allow a circulation of air pulled to be pulled in by the fan through an evaporator vents, 0048).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air supply assembly in the combined teachings to include a plurality of shielding caps which are configured to be respectively arranged above so as to shield the air return ports from the upper side, so that the air in the storage space flows to the inner sides of the shielding caps from bottom to top and enters the air return ports in view of the teachings of Simpson to provide clean air without any foreign matter through the vents to the evaporator on the opposite side of cover.
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170284724 A1) in view of Lu et al (CN 105115218 A) and in further view of Park et al (US 20100242525 A1).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein at least one transverse side end of the air duct cover plate is provided with a side cover plate which bends and extends toward the liner; and the side cover plate is provided with at least one air return port.
However, Park teaches wherein at least one transverse side end of the air duct cove plate is provided with a side cover plate which bends and extends toward the liner (side cover vents 114b that extends toward the case 40 (0060 and figure 9); and the side cover plate is provided with at least one air return port (figure 9).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the cover in the combined teachings to have wherein at least one transverse side end of the air duct cover plate is provided with a side cover plate which bends and extends toward the liner; and the side cover plate is provided with at least one air return port in view of Park for the vents to effectively communicate with guide duct and configured to introduce air so as to cool the condenser.
Response to Arguments
In response to Applicant’s argument that “Lee '724 fails to disclose that, as recited by claim 1, the water collecting bottom as a water collecting groove of a refrigerator, as described by paragraph [0074] of the specification, is directly formed by bending and extending the liner of the refrigerator without the water collecting groove being additionally arranged In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the liner of the refrigerator without the water collecting groove being additionally arranged) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore applicant’s arguments are not persuasive and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763